DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/27/2019.
Claims 1-20 are currently pending and have been examined.
Drawings
The drawings are objected to because reference character 115 in Fig. 2 and reference character 602 in Fig. 6 are not pointing at the elements they are supposed to refer to. Specifically, reference character 115 refers to a bicycle or scooter device in the specification, but 115 arrow does not point at a device in Fig. 2. Based on the specification, reference character 602 seems like it should be pointing at “NEIGHBORHOOD 1” but is instead pointing at the entire interface element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 616.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding the objection for the drawings not including reference character 616, please see the corresponding specification objection below.
Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0023] recites “the data 116, 121, 131 exchanged between the devices” when it appears it should recite “the data 116, 122, 132 exchanged between the devices” to match the reference characters used for the data in the remainder of the specification and drawings
Paragraph [0034] recites “the first curbside location 201 confirming that the location 201 is vacant” when it appears it should recite “the first curbside location 202 confirming that the location 202 is vacant” to match the reference character used for the first curbside location in the remainder of the specification and drawings
Paragraph [0056] recites “plotted in a first display element 611 as a second plot 616” when it appears it should recite “plotted in a first display element 611 as a second plot 615” to match the reference character used for the second plot in the remainder of the 
Paragraph [0062] recites “a second user interface element 701” when it appears it should recite “a second user interface element 721” to match the reference character used for the second user interface element in the remainder of the specification and drawings
Paragraph [0062] recites “The user interface 101 receives the data” when it appears it should recite “The user interface 700 receives the data” to match the reference character used for the user interface in the remainder of the specification and drawings
Paragraph [0066] recites “the time interface element 722 of the first user interface element 701” when it appears it should recite “the time interface element 722 of the second user interface element 721” to match the user interface element in Fig. 7 that contains the time interface element
Paragraph [0070] recites “the device 101” when it appears it should recite “the curb operations server 101” to match the element being referred to by reference character 101
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “based on the determined travel time, select a plurality of available curbside locations” (emphasis added) when it appears it should recite “based on the determined travel times.
Appropriate correction is required.
Claim Interpretation
Examiner notes that method claim 1 recites the contingent limitation “receiving geo-based data from a mobile device of a commercial vehicle operator when within an estimated driving time of the geo-fence boundary” (emphasis added). Per MPEP 2111.04 II., “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Therefore, Examiner is interpreting this limitation as having little to no patentable weight because the mobile device of a commercial vehicle operator may not be within an estimated driving time of the geo-fence boundary. Further, the remaining limitations of claim 1 (the “sending…”, “receiving a selection…”, “reserving…” and “charging…” limitations) are all predicated on the conditions of above discussed contingent limitation being satisfied. Therefore, Examiner is only interpreting the “storing…” limitation of claim 1 as having full patentable weight. 
Additionally, the limitations of claims 2, 3, 7-9 and the claim 5 limitation “delivering a notification to the mobile device of the commercial vehicle operator that includes the determined price for occupancy” are also predicated on the conditions of the contingent limitation of claim 1 being satisfied. Therefore, Examiner is also interpreting these limitations as having little to no patentable weight as well. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “receiving geo-based data from a mobile device of a commercial vehicle operator when within an estimated driving time of the geo-fence boundary” and “sending information associated with a plurality of available geo-fenced curbside locations to a mobile device of a commercial vehicle operator” (emphasis added). Because the claim recites “a mobile device” in two different steps, the claim is unclear as to whether there are two distinct mobile devices in the method or if the same mobile device is being referred to in both limitations. 
For the purposes of examination, Examiner is interpreting claim 1 as reciting only one mobile device of a commercial vehicle. Specifically, Examiner is interpreting “a mobile device of a commercial vehicle operator” in the “sending” limitation as “the mobile device of a commercial vehicle operator”.
Claim 1 also recites the limitation "the pluralities of the available geo-fenced curbside locations" in the second “receiving” limitation. There is insufficient antecedent basis for this limitation in the claim. Reciting “the pluralities” makes the claim unclear as to whether there are multiple distinct pluralities of available geo-fenced curbside locations or just one plurality of locations.
For the purposes of examination, Examiner is interpreting “the pluralities” as “the plurality”, referring back to the plurality introduced in the “sending” limitation of claim 1.
Claims 2-9 are rejected by virtue of their dependence on claim 1.
Claim 7 is additionally rejected because the claim recites “sending a message including a direction to the mobile device of the commercial vehicle operator to the particular curbside location” (emphasis added). While “the particular curbside location” has antecedent basis in claim 1, it appears that claim 7 should recite “the selected curbside location”. The “selected” location is the location that the commercial vehicle operator has chosen in the “receiving” step of claim 1, whereas “the particular location” can be a different location from the one that is 
For the purposes of examination, Examiner is interpreting “the particular curbside location” in claim 7 as “the selected curbside location”.
Claim 10 recites the limitation "the pluralities of the available geo-fenced curbside locations" in the second “receive” limitation. There is insufficient antecedent basis for this limitation in the claim. Reciting “the pluralities” makes the claim unclear as to whether there are multiple distinct pluralities of available geo-fenced curbside locations or just the one plurality of locations introduced in the “based on” paragraph of claim 10.
For the purposes of examination, Examiner is interpreting “the pluralities” as “the plurality”, referring back to the plurality introduced in the “based on” paragraph of claim 10.
Claims 11-17 are rejected by virtue of their dependence on claim 10.
Claim 11 is additionally rejected because it recites the limitation "the account of the commercial vehicle operator" in the last two lines of the claim. There is insufficient antecedent basis for this limitation in the claim. An account of the commercial vehicle operator is not introduced earlier in claim 11 nor is it introduce in claim 10, on which claim 11 depends.
For the purposes of examination, Examiner is interpreting “the account of the commercial vehicle operator” as “an account of the commercial vehicle operator”.
Claim 12 is additionally rejected by virtue of its dependence on claim 11.
Claim 13 is additionally rejected because it recites the limitation "the notification delivered to the mobile devices of the commercial vehicle operators" in the last two lines of the claim. There is insufficient antecedent basis for this limitation in the claim. A notification delivered to the mobile devices of the commercial vehicle operators is not introduced earlier in claim 13 nor is it introduce in claim 10, on which claim 13 depends. Further, it is unclear which set of mobile devices is being referred to by “the mobile devices”, as there are “a plurality of 
For the purposes of examination, Examiner is interpreting “the notification delivered to the mobile devices of the commercial vehicle operators” as “a notification delivered to the mobile devices of the commercial vehicle operators that are within the time window of the selected curbside location” in claim 13.
Claim 14 is additionally rejected by virtue of its dependence on claim 13.
Claim 14 is further rejected because it recites the limitation "a notification based on the determined price for occupancy of the particular curbside location" (emphasis added). As currently drafted, it is unclear whether the notification recited in claim 14 is the same notification that is recited in claim 13 for two reasons. First, claim 14 using “a” notification while claim 13 using “the” notification seems to imply that there are two separate notifications, but both notifications being based on the determined price of occupancy imply that they are the same notification. Second, claim 14 recites the “particular” curbside location. There is insufficient antecedent basis for this limitation in the claim. Claims 10 and 13 recite the “selected” curbside location, and do not introduce a “particular” curbside location. Therefore it is unclear whether the notification is referring to a different curbside location than the selected curbside location as recited in claim 13.
For the purposes of examination, Examiner is interpreting “a notification based on the determined price for occupancy of the particular curbside location” as “the notification based on the determined price for occupancy of the selected curbside location” in claim 14. The notification of claim 14 is being interpreted to refer to the same notification recited in claim 13.
Claim 15 is additionally rejected because it recites the limitations "the first geo-fence boundary" and “the particular curbside location” in the “adjust” paragraph of the claim. There is insufficient antecedent basis for these limitations in the claim. A first geo-fence boundary is not introduced earlier in claim 15 nor is it introduced in claim 10, on which claim 15 depends. 
For the purposes of examination, Examiner is interpreting “the first geo-fence boundary” as “a first geo-fence boundary” and is interpreting “the particular curbside location” as “a particular curbside location” in claim 15.
Claim 18 is rejected because the “based on” paragraph is indefinite. Specifically, claim 18 recites “based on respective determined travel times, receive information associated with a plurality of available geo-fenced curbside locations from a current location of the mobile device including a travel time to respective curbside locations”. As currently drafted, the claim language appears to imply the information is received from the current location itself, which does not make logical sense as a location cannot send information.
It appears to Examiner that Applicant intended for the claim to recite “based on respective determined travel times from a current location of the mobile device, receive information associated with a plurality of available geo-fenced curbside locations 
Claims 18-20 (see 112(b) rejection of claim 20 below for claim 20 depending on claim 18) are rejected by virtue of their dependence on claim 18.
Claim 20 is rejected as being indefinite because its limitation does not appear relevant to the claim on which it depends. Specifically, claim 20 is recited as being dependent on claim 10. However, claim 20 recites “the processor is further configured to: before receiving information associated with the plurality of available geo-fenced curbside locations…” The processor of claim 10 is sending this information (see the “send” paragraph of claim 10), while the processor 
For the purposes of examination, Examiner is interpreting claim 20 to depend on claim 18 instead of claim 10.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite reserving and charging users for curbside parking spots. 
Claim 1 recites the concept of reserving and charging users for curbside parking spots which is a certain method of organizing human activity including managing commercial interactions. A method comprising: storing a first boundary associated with a particular curbside location inside of region of a municipality; receiving geo-based data from a commercial vehicle operator when within an estimated driving time of the boundary; sending information associated with a plurality of available curbside locations to a commercial vehicle operator; receiving a selection of one of the pluralities of the available curbside locations; reserving the selected curbside location for a pre-determined time; and charging a fee to an account of the commercial vehicle operator based on detecting crossing the boundary within the pre-determined time after receiving the selection for the reserved curbside location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a geo-fence boundary, geo-fence location and a mobile device of a commercial vehicle operator. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a geo-fence boundary, geo-fence location and a mobile device of a commercial vehicle operator amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-9 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 10 recites the concept of reserving and charging users for curbside parking spots which is a certain method of organizing human activity including managing commercial 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a device, a storage component, geo-fence boundaries, a transceiver, a mobile device of a commercial vehicle operator, a processor, and geo-fenced curbside locations. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, a storage component, geo-fence boundaries, a transceiver, a mobile device of a commercial vehicle operator, a processor, and geo-fenced curbside locations amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-17 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 18 recites the concept of reserving and charging users for curbside parking spots which is a certain method of organizing human activity including managing commercial interactions. Send and receive information from a service provider; based on respective determined travel times, receive information associated with a plurality of available curbside locations from a current location including a travel time to respective curbside locations; detect a selection of one of the available curbside locations; send information about the detected selection of one of the available curbside locations; and send geo-based information to the service provider in response to detecting the crossing a first boundary of the selected, available curbside location within a pre-determined time after sending the information about the detected selection of the available curbside location all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a mobile device, a transceiver, a service provider device, a processor, geo-fenced curbside locations, and a first geo-fence boundary. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device, a transceiver, a service provider device, a processor, geo-fenced curbside locations, and a first geo-fence boundary amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 19-20 further limit the abstract idea of claim 18 without adding any new additional elements. Therefore, by the analysis of claim 18 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (WIPO Publication No. 2017/033066, hereafter known as Rosen) in view of Anderson (U.S. Pre-Grant Publication No. 2020/0327472, priority date 4/12/2019, hereafter known as Anderson).
Regarding claim 1, Rosen teaches a method comprising:
storing a first (see Page 28 lines 12-16 “Parking spot DB 164 which stores information regarding the location (i.e. location coordinates), size and current status of parking subunits. Each parking spot (which may consist of several parking subunits) is administered by the system 100. Information regarding the location, size and current status of parking spots is also be stored in spot DB 164” also see Page 59 lines 7-9 for parking spots being owned by a municipality and Page 20 lines 23-25 for the spots being “on-street”/curbside parking)
receiving geo-based data from a mobile device of a commercial vehicle operator when within an estimated driving time of the  (see Page 48 lines 16-23 "Depicted exemplary method 3100 includes receiving 3110 at a reservation management server a request to park including a destination from a user client device and compiling 3120 a list of available spots ahead of the user client device based on a current position and available travel direction of the user client device...Available travel 
sending information associated with a plurality of available  (see Page 48 lines 19-20 "transmitting 3130 at least position coordinates of least one spot on the list to the user client device")
receiving a selection of one of the pluralities of the available  (see Fig. 2a and Page 31 lines 17-23 "Fig 2a is a schematic representation 200 of an exemplary user client device 122a displaying a user interface for selecting a specific parking spot from a list offered by reservation management server 120 after construction by list builder 110. In the depicted embodiment each of list items 123a, 123b and 123c includes a street address, a distance from the requested destination and an hourly rate. An operator of device 122a makes a selection by touching one of the items in the list or by issuing a voice command")
reserving the selected curbside location for a pre-determined time (see Page 83 lines 15-16 "In some embodiments, unreported entrance is perceived by system 100 (Fig. 1) as a reservation cancellation after a predetermined amount of time" reservation only held by the system for a predetermined time before it is cancelled if user doesn't start using the space)
detecting a confirmed arrival within the pre-determined time after receiving the selection for the reserved curbside location (see Fig. 2b for driver confirming arrival at the location and Page 83 lines 15-16 "In some embodiments, unreported entrance is 
Rosen further teaches entering dimensions for parking spaces (see Page 65 lines 17-18). However, Rosen does not explicitly teach the boundaries of the spots being a geo-fence, and Rosen does not explicitly teach charging a fee to an account of the commercial vehicle operator based on detecting crossing the geo-fence boundary.  Anderson teaches:
storing a first geo-fence boundary associated with a particular curbside location inside of region of a municipality (see [0056] "a geofenced area may be designated wherein a rideshare vehicle can only pickup or drop off passengers if utilizing a designated, assigned, labeled parking space" and [0057] "a user may utilize a user device to define coordinates around a parking space for use by a ridesharing vehicle. The user may enter coordinates or otherwise utilize GPS of a user device to locate boundaries of a parking space...The user may then submit the geolocation of the boundaries and other information related to the parking space to the rideshare vehicle parking space database" supported by [0036] and [0037] of provisional app 62/833,081 which has a filing date of 4/12/19)
receiving geo-based data from a mobile device of a commercial vehicle operator when within an estimated driving time of the geo-fence boundary (see [0039] “the designated pick-up space may be recognized using geolocation of the rideshare driver device or rideshare vehicle which is in electronic communication with the rideshare parking space management and assignment system” rideshare driver is a commercial vehicle operator searching for a curbside parking spot)
and charging a fee to an account of the commercial vehicle operator based on detecting crossing the geo-fence boundary within the pre-determined time after receiving the selection for the reserved curbside location (see [0052] "Embodiments of the system and 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Anderson with the teachings of Rosen. As Anderson states in [0004] “in the absence of available, designated parking spaces for pick-up and drop-off for rideshare vehicles, rideshare vehicles may pick-up or drop-off passengers in a location or manner which impedes vehicle or pedestrian traffic or otherwise creates a safety hazard. Moreover, rideshare vehicles may not be able to pick-up or drop-off passengers at all due to a lack of appropriate and available parking spaces in the area of the requested pick-up or drop-off”. Therefore, by combining the teachings of Anderson with Rosen, the safety of vehicular and pedestrian traffic would be increased.
Further, one of ordinary skill in the art would have recognized that applying the known technique of Anderson to Rosen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anderson to the teaching of Rosen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such geofencing of parking spaces. Further, applying geofencing of parking spaces to Rosen would have been 
Regarding claim 2, the combination of Rosen and Anderson teaches all of the limitations of claim 1 above. As discussed above, Rosen teaches an hourly parking rate on Page 79. However, Rosen does not explicitly teach the boundaries of the spots being a geo-fence, and Rosen does not explicitly teach charging a fee based on detecting crossing the geo-fence boundary. Anderson teaches:
determining that the first geo-fence boundary is crossed based on the received geo-based data (see [0052] "Embodiments of the system and method described herein may include recognition of...whether the correct vehicle is in the designated parking space...the geolocation of the rideshare vehicle is submitted to the rideshare parking space management and assignment computer system and the rideshare parking space management and assignment computer system cross-references the geolocation of the vehicle against the geolocation of the designated parking space in the parking space database" checking to see if the vehicle has entered into the geolocation of the parking spot based on vehicle geolocation supported by [0030] of provisional app 62/833,081 which has a filing date of 4/12/19)
and after determining that the first geo-fence boundary is crossed, determining a dwell time duration of the mobile device of the commercial vehicle operator until the mobile device of the commercial vehicle operator exits the geo- fence boundary (see [0052] "the geolocation of the rideshare vehicle is submitted to the rideshare parking space management and assignment computer system and the rideshare parking space 
wherein the fee charged to the account of the commercial vehicle operator is further based on the determined dwell time duration (see [0059] "Data associated with usage of a designated parking space may further be collected for determining...the amount of time a parking space is used by a ridesharing vehicle...This data may also be used to calculate a fee charged...to the ridesharing company using the parking space" supported by [0039] of provisional app 62/833,081 which has a filing date of 4/12/19)
One of ordinary skill in the art would have recognized that applying the known technique of Anderson to Rosen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anderson to the teaching of Rosen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such geofencing of parking spaces. Further, applying geofencing of parking spaces to Rosen would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more consistent detection of the entrance and departure of vehicles from parking spaces, and therefore a more accurate dwell time calculation, than with Rosen alone. Rosen relies of user input confirming arrival and departure (Figs. 2b and 2c), whereas the geofencing system of the combination of Rosen and Anderson would automatically detect entrances/exits. 
Regarding claim 7, the combination of Rosen and Anderson teaches all of the limitations of claim 1. Rosen further teaches:
sending a message including a direction to the mobile device of the commercial vehicle operator to the particular curbside location (see Page 31 lines 24-27 "In some embodiments selection of a list item issues an instruction to a navigation app running on user client device 122a and the navigation app guides the operator of 122a to a specific parking spot using location coordinates associated with the item selected from the list" instruction to navigation app is a message with the direction to the specific spot)
Regarding claim 9, the combination of Rosen and Anderson teaches all of the limitations of claim 1. Rosen further teaches:
wherein the information associated with each of the plurality of available geo-fenced curbside locations includes a price per use or a price per unit of time for using the available geo-fenced curbside locations (see Fig. 2a and Page 31 lines 17-21 "Fig 2a is a schematic representation 200 of an exemplary user client device 122a displaying a user interface for selecting a specific parking spot from a list...In the depicted embodiment each of list items 123a, 123b and 123c includes...an hourly rate")
Regarding claim 10, Rosen teaches:
A device comprising: a storage component storing a set of  (see Page 27 lines 13-14 “Referring now to Fig. 1, depicted exemplary system 100 operates a reservation server 120 which receives inputs from user client devices 122” and Fig. 1 for device 100. Also see Page 28 lines 12-16 “Parking spot DB 164 which stores information regarding the location (i.e. location coordinates), size and current status of parking subunits. Each parking spot (which may consist of several parking subunits) is administered by the system 100. Information regarding the location, size and current status of parking spots is also be stored in spot DB 164” also see Page 59 lines 7-9 for 
a transceiver configured to receive geo-based data from a mobile device of a commercial vehicle operator (see Page 27 lines 12-14 “Referring now to Fig. 1, depicted exemplary system 100 operates a reservation server 120 which receives inputs from user client devices 122” server receives information from client devices. Page 48 lines 16-23 "Depicted exemplary method 3100 includes receiving 3110 at a reservation management server a request to park including a destination from a user client device and compiling 3120 a list of available spots ahead of the user client device based on a current position and available travel direction of the user client device...Available travel direction is a flexible parameter that considers distance and/or time of the shortest route to a spot which can be legally travelled to a specific available spot from a current location" server receives geo-based data from user devices and Page 86 lines 8-26 describes a scenario in which the vehicle is a delivery truck (a commercial vehicle) and location is based on a user device of the delivery driver)
and a processor configured to: receive a request for an available curbside location within a predetermined amount of time of a current location of the mobile device based on the geo-based data
determine an estimated travel time to each boundary of a pre-determined number of boundaries of the set of  (see Page 48 lines 16-23 "Depicted exemplary method 3100 includes receiving 3110 at a reservation management server a request to park including a destination from a user client device and compiling 3120 a list of available spots ahead of the user client device based on a current position and available travel direction of the user client device...Available travel direction is a flexible parameter that considers…time of the shortest route to a spot which can be legally travelled to a specific available spot from a current location" determining travel times to spots ahead of the user device)
based on the determined travel time, select a plurality of available curbside locations from the set of  (see Page 48 lines 16-20 " compiling 3120 a list of available spots ahead of the user client device based on a current position and available travel direction of the user client device…transmitting 3130 at least position coordinates of least one spot on the list to the user client device" selecting at least one of the spots that are ahead of the user device)
send information associated with the selected plurality of available  (see Page 48 lines 19-20 "transmitting 3130 at least position coordinates of least one spot on the list to the user client device")
receive a selection of one of the pluralities of the available  (see Fig. 2a and Page 31 lines 17-23 "Fig 2a is a schematic representation 200 of an exemplary user client device 122a displaying a user interface for selecting a specific parking spot from a list offered by reservation management server 120 after construction by list builder 110. In the depicted embodiment each of list items 123a, 123b and 123c includes a street address, a distance from the requested destination and an hourly rate. 
reserve the selected curbside location for a pre-determined time (see Page 83 lines 15-16 "In some embodiments, unreported entrance is perceived by system 100 (Fig. 1) as a reservation cancellation after a predetermined amount of time" reservation only held by the system for a predetermined time before it is cancelled if user doesn't start using the space)
and store information about a fee for the mobile device of the commercial vehicle operator based on receiving an indication associated with the mobile device arriving at the selected, available  (see Page 29 lines 8-13 teaching rules stored in a Rules database and Page 79 lines 27-28 “rules include an hourly payment rate for the spot. In Fig. 5c the "rule scheme" may be a price rule scheme as exemplified in the table 4203”. Also see Fig. 2b for driver confirming arrival at the location and Fig. 2c for confirming departure from the location)
Rosen further teaches entering dimensions for parking spaces (see Page 65 lines 17-18). However, Rosen does not explicitly teach the boundaries of the spots being a geo-fence, and Rosen does not explicitly teach charging a fee based on detecting crossing the geo-fence boundary.  Anderson teaches:
a storage component storing a set of geo-fence boundaries associated with respective curbside locations inside of a geographic region (see [0056] "a geofenced area may be designated wherein a rideshare vehicle can only pickup or drop off passengers if utilizing a designated, assigned, labeled parking space" and [0057] "a user may utilize a user device to define coordinates around a parking space for use by a ridesharing vehicle. The user may enter coordinates or otherwise utilize GPS of a user device to locate boundaries of a parking space...The user may then submit the geolocation of the 
a transceiver configured to receive geo-based data from a mobile device of a commercial vehicle operator (see [0039] “the designated pick-up space may be recognized using geolocation of the rideshare driver device or rideshare vehicle which is in electronic communication with the rideshare parking space management and assignment system” rideshare driver is a commercial vehicle operator searching for a curbside parking spot, management system configured to receive geo-based data)
and store information about a fee for the mobile device of the commercial vehicle operator based on receiving an indication associated with the mobile device crossing the selected, available geo-fenced curbside location within the pre-determined time after receiving the selection for the reserved curbside location
It would have been obvious to one of ordinary skill in the art to combine the teachings of Anderson with the teachings of Rosen. As Anderson states in [0004] “in the absence of available, designated parking spaces for pick-up and drop-off for rideshare vehicles, rideshare vehicles may pick-up or drop-off passengers in a location or manner which impedes vehicle or pedestrian traffic or otherwise creates a safety hazard. Moreover, rideshare vehicles may not be able to pick-up or drop-off passengers at all due to a lack of appropriate and available parking spaces in the area of the requested pick-up or drop-off”. Therefore, by combining the teachings of Anderson with Rosen, the safety of vehicular and pedestrian traffic would be increased.
Further, one of ordinary skill in the art would have recognized that applying the known technique of Anderson to Rosen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anderson to the teaching of Rosen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such geofencing of parking spaces. Further, applying geofencing of parking spaces to Rosen would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more consistent detection of the entrance and departure of vehicles from parking spaces than with Rosen alone. Rosen relies of user input confirming arrival, whereas the geofencing system of the combination of Rosen and Anderson would automatically detect entrances/exits. This automatic detection would reduce instances of inadvertent unreported entrances on Rosen Page 83 lines 15-16, as the user would not need to remember to confirm arrival.
Regarding claim 11, the combination of Rosen and Anderson teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 11, please see the rejection of claim 2 above.
Regarding claim 16, the combination of Rosen and Anderson teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 7 above.
Regarding claim 17, the combination of Rosen and Anderson teaches all of the limitations of claim 10 above. Regarding the limitations introduced in claim 17, please see the rejection of claim 9 above.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Anderson, further in view of Koreishi (U.S. Pre-Grant Publication No. 2018/0276575, hereafter known as Koreishi).
Regarding claim 3, the combination of Rosen and Anderson teaches all of the limitations of claim 2 above. As discussed above, Anderson teaches the determination of dwell time and the corresponding fee based on the dwell time, but the combination of Rosen and Anderson does not explicitly teach sending a notification with information based on the dwell time to the mobile device of the mobile device of the vehicle operator. However, Koreishi teaches:
sending a notification to the mobile device of the commercial vehicle operator, wherein the notification includes information based on the determined dwell time duration (see [0073] "The transmission unit 114 transmits various notifications (messages) to an external device" as well as the various parking fee notification to the mobile terminal shown in [0075]-[0118], especially the summary fee notification based on parking start and end times, which Examiner is interpreting as dwell time, in [0115])
One of ordinary skill in the art would have recognized that applying the known technique of Koreishi to the combination of Rosen and Anderson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Koreishi to the teaching of the combination of Rosen and Anderson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a notification to the operator device of the fee being charged based on the dwell time of the vehicle. Further, applying a notification to the operator device of the fee being charged based on the dwell time of the vehicle to the combination of Rosen and Anderson would have been recognized by one of ordinary skill in the 
Regarding claim 12, the combination of Rosen and Anderson teaches all of the limitations of claim 11 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 3 above.
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Anderson, further in view of Cao et al. (U.S. Pre-Grant Publication No. 2021/0019671, hereafter known as Cao).
Regarding claim 4, the combination of Rosen and Anderson teaches all of the limitations of claim 1 above. As Rosen teaches above, the possible locations for a request are selected from those within a predetermined time from the current location of the vehicle operator. Anderson further teaches in [0061] “fees associated with usage of a designated parking space may be automatically increased or decreased based on demand for parking spaces in the area of the designated parking space”. However, Rosen and Anderson do not explicitly teach determining a number of vehicle devices within a time window of the curbside location and determining a price for the curbside location based on the determined number of operators within the time window. Cao teaches:
determining a number of commercial vehicle operator devices within a time window of the particular curbside location inside of the region of the municipality based on respective estimated travel times for available commercial vehicle operator device (see [0109] "Since all vehicles are connected and the platform knows the real-time supply and demand of parking resources, a dynamic pricing model can be applied to adjust the parking prices in real-time" and [0111] "The demand d(i,t) for parking at a garage i at a time t can be known based on the number of requests for parking being received at time t" and [0114] "the system can search all parking spots within an area" and [0036] saying street parking can be used. The combined system with Rosen and Anderson determines 
and determining a price for occupancy of the particular curbside location inside of the region of the municipality based on the determined number of commercial vehicle operators within the time window (see equations between [0110] and [0111] and between [0111] and [0112] for calculating the price for parking based on the demand/number of commercial vehicle operators that are within the area requesting parking)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Cao with the combination of Rosen and Anderson. As discussed in [0108] of Cao, “Parking providers can improve the usage efficiency of parking spots and optimize profits by using better pricing modeling since the market desires can be dynamically seen (e.g. real-time supply and demand data is known). Dynamic pricing policies can optimize the price using holistic data analytics.” While the combination of Rosen and Anderson alone contemplates adjusting prices based on demand, including incorporating Cao into the combination provides a specific pricing model to optimize the usage and profit of the parking.
Regarding claim 5, the combination of Rosen, Anderson and Cao teaches all of the limitations of claim 4 above. Rosen further teaches:
or delivering a notification to the mobile device of the commercial vehicle operator that includes the determined price for occupancy
Examiner notes that, because the claim is written in the alternative, the Rosen citation above teaches the limitations introduced in claim 5. However, Examiner also notes that it appears that Cao [0049] and [0083] would teach the other limitation of the alternative.
Regarding claim 13, the combination of Rosen and Anderson teaches all of the limitations of claim 10 above. Rosen further teaches:
receive geo-location data from each of a plurality of commercial vehicle operator devices (see Page 27 lines 12-15 “Referring now to Fig. 1, depicted exemplary system 100 operates a reservation server 120 which receives inputs from user client devices 122. A single user client device 122 is depicted for clarity although a much larger number will be present in actuality” server receives information from client devices. Page 48 lines 16-23 "Depicted exemplary method 3100 includes receiving 3110 at a reservation management server a request to park including a destination from a user client device and compiling 3120 a list of available spots ahead of the user client device based on a current position and available travel direction of the user client device...Available travel direction is a flexible parameter that considers distance and/or time of the shortest route to a spot which can be legally travelled to a specific available spot from a current location" server receives geo-based data from a plurality of user devices)
As Rosen teaches above, the possible locations for a request are selected from those within a predetermined time from the current location of the vehicle operator. Anderson further teaches in [0061] “fees associated with usage of a designated parking space may be automatically increased or decreased based on demand for parking spaces in the area of the designated parking space”. However, Rosen and Anderson do not explicitly teach determining a number of vehicle devices within a time window of the curbside location and determining a price for the curbside location based on the determined number of operators within the time window. Cao teaches:
determine a number of commercial vehicle operator devices, from the plurality of commercial vehicle operator devices, that are within a time window of the selected curbside location (see [0109] "Since all vehicles are connected and the platform knows the real-time supply and demand of parking resources, a dynamic pricing model can be applied to adjust the parking prices in real-time" and [0111] "The demand d(i,t) for parking at a garage i at a time t can be known based on the number of requests for parking being received at time t" and [0114] "the system can search all parking spots within an area" and [0036] saying street parking can be used. The combined system with Rosen and Anderson determines a number of vehicles within a time window from the parking location based on the number of parking requests received from the vehicles. Demand for a spot is the number of requests received that could be satisfied using the spot)
and determine a price for occupancy of the selected curbside location based on the determined number of commercial vehicle operators within the time window (see equations between [0110] and [0111] and between [0111] and [0112] for calculating the price for parking based on the demand/number of commercial vehicle operators that are within the area requesting parking)
wherein the notification delivered to the mobile devices of the commercial vehicle operators includes the determined price for occupancy (see [0049] "The information on available parking spots may comprise dynamic pricing information. The dynamic pricing information may be determined based on a supply and a demand of available parking spots" and [0083] "Once the mobile device 400 receives the information on available parking spots, this information is presented to the user. The user may then input a decision into the mobile device 400 by confirming the desired parking spot" Because the demand is determined based on mobile devices that are requesting parking that are 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Cao with the combination of Rosen and Anderson. As discussed in [0108] of Cao, “Parking providers can improve the usage efficiency of parking spots and optimize profits by using better pricing modeling since the market desires can be dynamically seen (e.g. real-time supply and demand data is known). Dynamic pricing policies can optimize the price using holistic data analytics.” While the combination of Rosen and Anderson alone contemplates adjusting prices based on demand, including incorporating Cao into the combination provides a specific pricing model to optimize the usage and profit of the parking.
Regarding claim 14, the combination of Rosen, Anderson and Cao teaches all of the limitations of claim 13 above. As discussed above regarding claim 5, Rosen teaches sending a notification based on the determined price for occupancy to the mobile device, but Rosen and Anderson do not teach sending a notification to mobile devices of operators within the time window. However, Cao teaches:
send a notification based on the determined price for occupancy of the particular curbside location to mobile devices associated with the respective commercial vehicle operators within the time window (see [0049] "The information on available parking spots may comprise dynamic pricing information. The dynamic pricing information may be determined based on a supply and a demand of available parking spots" and [0083] "Once the mobile device 400 receives the information on available parking spots, this information is presented to the user. The user may then input a decision into the mobile device 400 by confirming the desired parking spot" Because the demand is determined based on mobile devices that are requesting
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Cao with the combination of Rosen and Anderson. As discussed in [0108] of Cao, “Parking providers can improve the usage efficiency of parking spots and optimize profits by using better pricing modeling since the market desires can be dynamically seen (e.g. real-time supply and demand data is known). Dynamic pricing policies can optimize the price using holistic data analytics.” While the combination of Rosen and Anderson alone contemplates adjusting prices based on demand, including incorporating Cao into the combination provides a specific pricing model to optimize the usage and profit of the parking.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Anderson, further in view of Dhondse (U.S. Pre-Grant Publication No. 2017/0206786, hereafter known as Dhondse).
Regarding claim 6, the combination of Rosen and Anderson teaches all of the combination of claim 1 above. As discussed in claim 1 above Rosen and Anderson teach the boundaries being input by users. However, Rosen and Anderson do not explicitly teach the boundaries being adjusted based on an indication of demand for the location. Dhondse teaches:
adjusting a first size of the first geo-fence boundary based on an indication of a demand of the particular curbside location
It would have been obvious to one of ordinary skill in the art to combine the teachings of Dhondse with the combination of Rosen and Anderson. As Dhondse states in [0049] “The size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 is determined by the parking space management system to balance the traffic flow on the street 300 and the demand for parking on the street 300...Accordingly, the size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 can be adjusted by the parking space management system”. Therefore, Dhondse allows the system to balance traffic and parking demand by adjusting parking boundary sizes, as opposed to Rosen and Anderson managing static boundaries for the parking spaces that cannot respond to demand and/or traffic considerations. By incorporating the flexibility of Dhondse into the combination of Rosen and Anderson, the new combination is an improved system that can adjust to changing street conditions.
Regarding claim 15, the combination of Rosen and Anderson teaches all of the limitations of claim 10 above. As discussed in claim 10 above Rosen and Anderson teach the boundaries being input by users. However, Rosen and Anderson do not explicitly teach the boundaries being adjusted based on an indication of demand for the location. Dhondse teaches:
before sending the information associated with the selected plurality of available geo-fenced curbside locations to the mobile device of the commercial vehicle operator: adjust a first size of the first geo-fence boundary based on an indication of a demand of the particular curbside location for a particular time period (see Fig. 6 sending step 410 occurs after identify step 404. Also see [0049] "The size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 is determined by the parking space management system to balance the traffic flow on the street 300 and the demand for parking on the street 300...Accordingly, the size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 can be adjusted by the parking space management system" and [0050] "the demand level is determined 
and update the information with the adjusted first size of the first geo-fence boundary (see [0049] "Accordingly, the size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 can be adjusted by the parking space management system" information updated with the adjusted size of the space before sending information out)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Dhondse with the combination of Rosen and Anderson. As Dhondse states in [0049] “The size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 is determined by the parking space management system to balance the traffic flow on the street 300 and the demand for parking on the street 300...Accordingly, the size, location and configuration of the virtual parking spaces 305, 306 and 307 in lanes 301 and 304 can be adjusted by the parking space management system”. Therefore, Dhondse allows the system to balance traffic and parking demand by adjusting parking boundary sizes, as opposed to Rosen and Anderson managing static boundaries for the parking spaces that cannot respond to demand and/or traffic considerations. By incorporating the flexibility of Dhondse into the combination of Rosen and Anderson, the new combination is an improved system that can adjust to changing street conditions.
Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Anderson, further in view of Levy et al. (U.S. Pre-Grant Publication No. 2016/0253748, hereafter known as Levy).
Regarding claim 8, the combination of Rosen and Anderson teaches all of the limitations of claim 1 above. Rosen Fig. 2a shows the information associated with each of the plurality of 
wherein the information associated with each of the plurality of available geo-fenced curbside locations includes an estimate of travel time to each of the locations (see [0061] “The driver may be presented with a list of the active auctions on a display of the mobile device. In some cases, ETA to the parking spot may be displayed for each active auction”. Also see Fig. 3 and [0055] “the ranking may favor a bid having an ETA of 4 minutes over a bid having an ETA of 10 minutes. However, bids having ETA of 4 minutes and of 3 minutes may be considered equivalent” for ETA being a travel time for the driver to a spot, not a single time at which the driver is expected to arrive)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of displaying the ETA (travel time) to each of the potential parking spots of Levy for the displaying of distance to each of the potential parking spots of the combination of Rosen and Anderson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 18, Rosen teaches:
A mobile device comprising: a transceiver configured to send and receive information from a service provider device (see Page 76 lines 18-22 “According to various exemplary embodiments of the invention a smartphone (e.g. using APPLE IOS or ANDROID OS), a tablet device, a wearable device (e.g. APPLE watch or ANDROID 
and a processor configured to: based on respective determined travel times, receive information associated with a plurality of available distance to respective curbside locations
detect a selection of one of the available  (see Page 31 lines 21-23 "An operator of device 122a makes a selection by touching one of the items in the list or by issuing a voice command")
send information about the detected selection of one of the available  (see Page 36 lines 18-19 "a choice 2533 is received at reservation management server 2520 from user client device 122")
and send geo-based information to the service provider device in response to detecting the mobile device receiving a confirmation of arrival at the selected, available  (see Page 32 lines 1-6 “the navigation app displays a prompt 123d to confirm parking as the vehicle approaches the spot and/or slows down in proximity to the spot. The user confirms as described above for selection of a list item… Upon receipt of confirmation of parking at server 120, the server updates the sub-status of the specific spot” and Page 83 lines 15-16 "In some embodiments, unreported entrance is perceived by system 100 (Fig. 1) as a reservation cancellation after a predetermined amount of time" parking confirmation must be received within a predetermined time after the selection/reservation is made to avoid cancellation)
Rosen further teaches entering dimensions for parking spaces (see Page 65 lines 17-18). However, Rosen does not explicitly teach the boundaries of the spots being a geo-fence, and Rosen does not explicitly teach sending geo-based data in response to detecting the device crossing the geo-fence boundary. Anderson teaches:
The available curbside locations being geo-fenced (see “[0056] "a geofenced area may be designated wherein a rideshare vehicle can only pickup or drop off passengers if utilizing a designated, assigned, labeled parking space" and [0057] "a user may utilize a 
and send geo-based information to the service provider device in response to detecting the mobile device crossing a first geo-fence boundary of the selected, available geo-fenced curbside location within a pre- determined time after sending the information about the detected selection of the available geo-fenced curbside location (see [0052] "Embodiments of the system and method described herein may include recognition of...whether the correct vehicle is in the designated parking space...the geolocation of the rideshare vehicle is submitted to the rideshare parking space management and assignment computer system and the rideshare parking space management and assignment computer system cross-references the geolocation of the vehicle against the geolocation of the designated parking space in the parking space database...Embodiments further include receiving GPS data from the driver device or vehicle to determine whether the ridesharing vehicle has departed the parking space" and [0059] "Data associated with usage of a designated parking space may further be collected for determining...the amount of time a parking space is used by a ridesharing vehicle" supported by [0030] and [0039] of provisional app 62/833,081 which has a filing date of 4/12/19.)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Anderson with the teachings of Rosen. As Anderson states in [0004] “in the absence of available, designated parking spaces for pick-up and drop-off for rideshare vehicles, rideshare vehicles may pick-up or drop-off passengers in a location or manner which impedes vehicle or 
Further, one of ordinary skill in the art would have recognized that applying the known technique of Anderson to Rosen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Anderson to the teaching of Rosen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such geofencing of parking spaces. Further, applying geofencing of parking spaces to Rosen would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more consistent detection of the entrance and departure of vehicles from parking spaces than with Rosen alone. Rosen relies of user input confirming arrival, whereas the geofencing system of the combination of Rosen and Anderson would automatically detect entrances/exits. This automatic detection would reduce instances of inadvertent unreported entrances on Rosen Page 83 lines 15-16, as the user would not need to remember to confirm arrival.
The combination of Rosen and Anderson still does not explicitly teach the received information associated with a plurality of curbside locations including a travel time to the respective locations. However, Levy teaches:
receive information associated with a plurality of available geo-fenced curbside locations including a travel time to respective curbside locations (see [0061] “The driver may be presented with a list of the active auctions on a display of the mobile device. In some cases, ETA to the parking spot may be displayed for each active auction”. Also see Fig. 3 and [0055] “the ranking may favor a bid having an ETA of 4 minutes over a bid having an ETA of 10 minutes. However, bids having ETA of 4 minutes and of 3 minutes may be 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of displaying the ETA (travel time) to each of the potential parking spots of Levy for the displaying of distance to each of the potential parking spots of the combination of Rosen and Anderson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 20, the combination of Rosen, Anderson and Levy teaches all of the limitations of claim 18 above (see 112(b) section above for Examiner interpreting claim 20 as being dependent on claim 18 instead of claim 10). Rosen further teaches:
before receiving information associated with the plurality of available geo-fenced curbside locations, providing a current geo-based location to the service provider device (see Page 48 lines 16-23 "Depicted exemplary method 3100 includes receiving 3110 at a reservation management server a request to park including a destination from a user client device and compiling 3120 a list of available spots ahead of the user client device based on a current position and available travel direction of the user client device...Available travel direction is a flexible parameter that considers distance and/or time of the shortest route to a spot which can be legally travelled to a specific available spot from a current location" geo-based data for device sent before available curbside location info is received)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Anderson, further in view of Levy and Henderson et al. (U.S. Patent No. 9,373,112; hereafter known as Henderson).
Regarding claim 19, the combination of Rosen, Anderson and Levy teaches all of the limitations of claim 18 above. As discussed in more detail above in claim 2, Rosen teaches a fee based on time spent in the parking spot, but does not explicitly teach the calculation of a dwell time using the crossing of geofence boundaries. Anderson teaches the dwell time using geofence boundaries being calculated by the central server, and does not teach the dwell time being calculated by the mobile device. However, Henderson teaches:
after detecting that the first geo-fence boundary is crossed, determine a dwell time duration of the mobile device until the mobile device exits the first geo- fence boundary (see Col. 14 lines 1-10 "To calculate the dwell time, a user device can use a geofencing or other location-based function to determine a location. For example, the user device determines its own location, e.g., based on GPS information, cellphone data, wireless network data, or the like, and then determines whether its own location is within the dwell distance of the merchant location. Using the user device's location, the user device can accumulate tracking data. Tracking data can include the amount of time (e.g., using a timer) that the user device is within the dwell distance of the merchant")
and send information about the determined dwell time duration to the service provider device (see Col. 14 lines 13-14 "the user can opt-in to share dwell time with the ranking system" user device sends dwell time to central system)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the mobile device determining dwell time of Henderson for the central server determining dwell time of the combination of Rosen and Anderson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perez (U.S. Pre-Grant Publication No. 2015/0254611) teaches a delivery driver requesting curbside parking while performing a delivery route
Aparicio et al. (U.S. Pre-Grant Publication No. 2013/0191189) teaches road-side equipment managing curbside parking using differential GPS
Sadovsky et al. (U.S. Pre-Grant Publication No. 2016/0358108) teaches sending an identifier for vacant parking spot to a driver device
Kaplan et al. (U.S. Patent No. 7,516,010) teaches communicating historical parking availability information of parking facilities near a driver’s destination
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625